Title: General Orders, 1 October 1780
From: Washington, George
To: 


                        
                            Head Quarters Orangetown Sunday October 1st 1780
                            Parole Hellespont
                            Countersigns M:G:
                            Watchword Look about
                        
                        For the day Tomorrow Brigadier General GloverColonel CilleyLieutenant Colonel Dearborn
  Major HarwoodBrigade Major Pettingall
                        
                        The Board of General officers appointed to examine into the Case of Major André have reported.
                        1st "That he came on shore from the Vulture sloop of War in the night of the 21st of
                            September last on an interview with General Arnold in a private and secret manner.
                        2ndly "That he changed his dress within our Lines and 
                        under a feigned name and in a disguised habit passed our works at Stoney and Vere-Planks Points the Evening
                            of the 22d of September last and was taken the morning of the 23d of September last at Tarrytown in a disguised habit
                            being then on his way to New York; and when taken he had in his possession several Papers which contain’d intelligence for
                            the Enemy."
                        The Board having maturely considered these Facts do also report to his Excellency General Washington
                        "That Major Andrè Adjutant General to the British Army ought to be considered as a spy from the Enemy and
                            that agreeable to the Law and usage of nations it is their opinion he ought to suffer Death."
                        The Commander in Chief directs the execution of the above Sentence in the usual way this afternoon at five
                            ô’clock precisely.
                        At a division General Court martial the 11th of September last Lieutenant Colonel Commandant Sherman
                            President, Major Albert Chapman was tried upon the following Charges
                        1st "For Embezzling Public Property and endeavouring to induce the Quarter master of
                            the regiment to assist him in embezzling powder for his own private use.
                        2d "For making up two enormous bills against Colonel Nelson an inhabitant of
                            Morristown for taking up a strayed horse the property of said Nelson and that without any expence to himself.
                        3d "For giving a Certificate to a soldier in the 7th regiment that he was inlisted
                            for three years only, when he had repeatedly muster’d him for during the war and sworn to the Muster
                            Rolls."
                        
                        The Court on considering the first and third Charges against Major Chapman are of opinion the charge of
                            Embezzling public property is not supported therefore do acquit him of it; but find him guilty of the other part of the
                            first and third charge being a breach of Article 5th Section 18th of the Articles of War and do sentence him to be
                            reprimanded in Division orders.
                        The General is sorry to be under the disagreeable necessity of differing in opinion with the Court, but he
                            thinks the sentence entirely inadequate to charges of so serious a nature as those of which they find Major Chapman
                            guilty. He is released from Arrest.
                        There was a mistake in entering the evening order of the 25th ultimo: instead of the Pennsylvania division
                            the first Pennsylvania brigade only should have been mentioned as the second brigade did not receive marching orders ’till
                            several hours after.
                        After Orders
                        The Execution of Major André is postponed ’till tomorrow.
                        Evening Orders
                        Major André is to be executed tomorrow at twelve ôclock precisely a Battalion of Eighty files from each wing
                            to attend the Execution.
                    